 Case: 2:21-cv-03789-JLG-MRM Doc #: 7 Filed: 07/20/21 Page: 1 of 2 PAGEID #: 24




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS


JIMMY L. CRAIG, SR.,

                       Petitioner,                :   Case No. 2:21-cv-3789

       - vs -                                         District Judge James L. Graham
                                                      Magistrate Judge Michael R. Merz
FRANKLIN COUNTY
PROSECUTOR’S OFFICE, et al.,

                                                  :
                       Respondent.


      ORDER STAYING PROCEEDINGS PENDING EXHAUSTION


       This is a habeas corpus case brought pro se by Petitioner Jimmy Craig to obtain release

from his confinement at the Franklin County Corrections Center on charges of domestic violence

(Petition, ECF No. 1, PageID 1). Petitioner avers that he is unable to post the required bond and

inferentially claims the bond is excessive, in violation of the Eighth Amendment, which prohibits

excessive bail.

       State courts have the same obligation to uphold the United States Constitution as federal

courts. Indeed, the Constitution requires both state and federal judges, as well as all other public

officials, to take an oath to defend the Constitution. Respectful of that joint obligation and of the

demands of comity between the state and federal courts, federal law requires that a state criminal

defendant present his constitutional claims regarding his confinement first to the state courts. 28

U.S.C. § 2254(b) and (c); Picard v. Connor, 404 U.S. 270, 275 (1971).

       The Petition gives this Court no information about what Petitioner has done to obtain relief


                                                 1
 Case: 2:21-cv-03789-JLG-MRM Doc #: 7 Filed: 07/20/21 Page: 2 of 2 PAGEID #: 25




on his excessive bail claim, either by application to the Franklin County Court of Common Pleas

or by appeal to the Ohio Tenth District Court of Appeals for Franklin County from any denial of

relief by the Common Pleas Court.

       Accordingly, pursuant to Rhines v. Weber, 544 U.S. 269 (2005), these habeas corpus

proceedings are STAYED pending Petitioner’s exhaustion of state court remedies. Petitioner is

direct to inform this Court as soon as possible what steps he has taken to exhaust those remedies

and to keep the Court advised thereafter of the status and progress of those proceedings.

     Petitioner also complains that he has been denied his right to a speedy trial, but indicates his

counsel has agreed to trial continuances without his consent. A federal court cannot intervene in

state court criminal proceedings to compel a trial. Younger v. Harris, 401 U.S. 37 (1971), requires

federal courts to abstain from intervening in any state court proceeding where (1) state proceedings

are pending; (2) the state proceedings involve an important state interest; and (3) the state

proceedings will afford the plaintiff or petitioner an adequate opportunity to raise his constitutional

claims. Middlesex County Ethics Comm’n v. Garden State Bar Ass’n., 457 U.S. 423, 432 (1982);

Kelm v. Hyatt, 44 F.3d 415, 419 (6th Cir. 1995); Nilsson v. Ruppert, Bronson & Chicarelli Co.,

888 F.2d 452, 454 (6th Cir. 1989); Ohio Civil Rights Com. v. Dayton Christian Schools, Inc., 477

U.S. 619 (1986). If the State does not bring these criminal charges to trial within the time required

by the Sixth Amendment, that will be an appropriate claim to raise in this Court in habeas corpus

after state court remedies have been exhausted.



July 20, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                  2
